.
I/           i

         <




                 OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
     ?i+et, it    dght b8 tened  aa a eagltull amset
     or the    stmrte d Testa, anil pap fsr saw oat
     of t&4 spwliia      approp’iat%en 2ide far tha
     ti5osl    r65.F  eIIaing katguat $1, s&4?? me
     urtio1a     pIIlwmu%d Nay bu d%w?uma      aet%r
     the ololek o? the    iYsva3   year 11840.*

            Our oplllfon Ro, bC#Sd oorreotly deulder the
qIlQIItfon propouna%ut&w,       tn the U.&t, vr ovurw,
M t&m opd.rio lwte IItst%d.
           xour preII%nttnqtary avva nvh gmmnt the
j,Iwntiaa3 Ipae6ti;m daoti   Fn t&e olalalan, bat rpe-
84mt68 clWl33rent   tsst altwafionq w&ah is nvf atmwer-
ad thm,       emopt z3olwB4 by 3.Ieerenoe.




          ash rssp6iItto tmme
whial, 86 you state, wdgbt be t
Hon. GBOI ii.   amppar+     - pa@    3




of the State", the ru&e ie that such supply or t$xture
maybe   prrakmso8   rtnE.    d for       Out   of   the   appropriation
for any pwr     OS th3 b f"L
                           ~UIE    for ,tich an appropa%otioo
has been 1~43.     Rlxtures, equipment nnLi.oup~lies whatso-
over, tiwt do not p~tish wltb their use, but whiah nay
bu cvntbnxous3y    USC& aptor the year in which thbq ore
,pumhesed, m-e not gorernfxi by tho ldentlal prinoiples
appl&oable to those supplies which are consumed pith
thed.I-use. Thus, maChh%s,        f%XtWes, books, Jna the
llko, are not conmmxl       brine   the year they are prr-
ehaseci, but they last for r~        yews.   Suoh Noaplt63 as-
set& of the St&o my thePOfore be purckaeed and pa-id
for out of the approp~4.atl.onfor any year or the Men-
n%um for whf.c+bZLII appropriation fbr such artiole bar,
beex! made: This is true regurdiess of the year 4.21
whioh the delirory is E&C+, aime the wrchase during
the proper yaQr QNmnalltsto 6.n %xpcnuitllr% or 5olmuLt-
nnmt of tho appropriation Per that yeti.

          In construiq the A propriatiw 2I111, as in
construing any other legielat PYC sot, the intent of
thQ LegislQture e;ovurns. When the tegimlaturo    has
Qui&oris~ the puroaee of t3gixLpl3ntOF euppUes,
which 81% not ooneu%able by use during the year f'or
whioh they arc autharisad  to be pumhneed, &tie ob-
v&lwi that tha ix&eat is net to pmide     i0r th6 OpeFat-
lng eqmm3    Qf the depsrtment Per the year duriTg rhteh
t&3 appropriation is atailibbla for 0s      ture, but, on
the aorltrary, to yrodcfe for WI adat p""a
                                        on to al% p&mnan-
ent ope~otLq, fccilitle,s of the department or institu-
t&on. Binoe the ronson for the rule amNtunCod Kl.th
respeot to the ty:a of expend%ture imlred      in Q-8380
cloee act %x&it with rcfferan0~ tQ tbfe type Ot eZj@ndi-
ture, the rule, of course, doas not apply.

           xlt Ealst be llvrno in l!zszWl,
                                        that whore thare
hat3 been :A sp3vlfitc:appropriaticti for an itca: for one
year only, such expan2iture rrrurit be WI&? Urlrq that
year, and cannot be u&e sfring the nest ye;rr. TO iI-
iud,rota, suppoao there is an apprOprTatf@n      to a do-
pE&rtElantEar QIlltarsQrfixtu.re sor tmflsca1yoar
OIXX$.I%Augst   31, 1940, but no c0r1~spcmding aPlaO@Q-
tion for tho yser' X94%.. Clearly, the enrpendtturc would
have to be made during the year X940, even thou& the
BolLvery should be pQetpOned until s&81, and the wnt
would be m&da froui the opp*a&.ation      for iW0,   srzab ~3
apyropr1ation in tne nature of the eitustion 1s fW a